Citation Nr: 1504921	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left shoulder disorder.
 
5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a rating in excess of 20 percent for residuals of a low back injury with degenerative changes of the sacral spine.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran and U.L.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In February 2013, the Veteran and U.L. testified before a Decision Review Officer (DRO) at the RO and, in April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the time of the Veteran's Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of a February 2014 lay statement.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. Additionally, the Board held the record open for additional evidence for 39 days until May 2014; however, none was received.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains a copy of the transcript from the April 2014 Board hearing, a copy of which has also been physically associated with the claim file, and VA treatment records dated from June 2010 to July 2013, which were considered in the November 2013 supplemental statement of the case.  The Veteran's VBMS file does not contain any documents at this time. 

The issues of entitlement to service connection for sleep apnea and an increased rating for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a grant of service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, December 2009 and May 2010 letters, sent prior to the initial unfavorable rating decisions on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's responsibilities in obtaining such evidence and information.  The letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) have been obtained and considered.  Private medical records from the LBJ Tropical Medical Center are on file, as are VA records current to late July 2013.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in March 2010 and July 2013 in order to determine the nature and etiology of his claimed bilateral knee and shoulder disorders.  The Board finds that these VA examinations and opinions contained therein are adequate to decide the issues addressed herein on the merits.  The examinations were predicated on interview with the Veteran as well as physical examination and, further, the examiners noted review of the record, to include the Veteran's STRs.  The ultimate opinions proffered considered the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to, the records reviewed.  The examiners, to the extent possible, offered conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, the Veteran has not in any way challenged the adequacy of the VA examination reports.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

The Board further notes that the Veteran provided testimony before a DRO in February 2013 and before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 and April 2014 hearings, the DRO and the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the Veteran's in-service duties and incidents that he believed resulted in his claimed knee and shoulder disorders, the current and historical symptoms and progression of the disorders, and the reasons as to why he believed his these conditions were incurred in or otherwise etiologically related to service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Following the DRO hearing, the Veteran was afforded VA examinations in July 2013 so as to determine the nature and etiology of his bilateral knee and left shoulder disorder.  The Board parenthetically notes that the Veteran had been previously provided a VA examination in March 2010 in regard to his right shoulder disorder.  Furthermore, the Board hearing discussion did not reveal any additional outstanding evidence necessary for an adjudication of the issues decided herein.  In this regard, the Veteran testified that there were no additional treatment records as he usually sought informal treatment and no records were made of his visits.  Even so, the undersigned left the record open for 30 days for additional evidence, to include any treatment records, lay statements, and/or nexus statements the Veteran wished to submit; however, to date, no additional evidence has been received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearings are legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right and Left Knee Disorders

A. Factual Background

In October 2009, the Veteran filed service connection claims for right and left knee disorders.  In support of the claim, the Veteran explained that he played with the All Army Volleyball All Star Team for 18 years and for the Armed Forces Squad for 17 years.  He noted that intense practicing for 3 months a year requiring jumping, diving, sprinting, and blocking had contributed to knee pain and problems.  He also indicated that his military duties, which included running in boots, marching, and carrying packs, may have also led to his bilateral knee disorders.

STRs are entirely negative for any documentation of injury, complaints, treatment or diagnosis relating to the knees.  In fact, in December 1982, the Veteran specifically denied chronic joint pain (back, neck, arm, leg).  Furthermore, an August 1991 examination revealed that his lower extremities were normal upon clinical evaluation.  Similarly, the December 1993 retirement examination report revealed no clinical abnormality of the knees and reflected that the Veteran denied having swollen or painful joints, arthritis, and/or a trick/locked knee.  

The August 2010 rating action mentions that treatment records from LBJ Tropical Medical Center show that the Veteran complained of knee pain.  It was noted that X-ray films were taken and a provisional diagnosis of osteoarthrosis involving the knee was given.  The record did not specify which knee.  It appears that this information actually comes from a VA record of December 2009.  

A VA examination of the knees was conducted in July 2013 and the claims file was reviewed.  Bilateral knee arthritis was diagnosed.  The Veteran gave a 20 or more year history of knee pain, starting during service.  The examiner opined that the knee conditions were less likely than not incurred in or caused by service, explaining that the Veteran was not treated for any knee condition during service.  

The file contains a February 2014 lay statement from a military comrade and fellow intramural sport participant to the effect that on several occasions both he and the Veteran sought treatment for bilateral knee and shoulder injuries.  

The Veteran presented testimony at a Board hearing conducted in April 2014.  He mentioned that constant training on the volleyball team and during the course of military service caused chronic pain in the knees.   

B.  Analysis

The record contains medical evidence of currently manifested knee disorders.  In this regard, bilateral knee arthritis was diagnosed upon VA examination of 2013.  

The remaining question is whether the currently manifested disorders of the knees were incurred during or as a result of the Veteran's active military service.  The Board notes that the theory of secondary service connection has not been raised by the Veteran in this case and is not otherwise suggested by the clinical evidence.  

As an initial matter, there is no indication of in-service incurrence of any condition or injury affecting the knees during service.  While the Board finds the Veteran's accounts of playing competitive volleyball during service in addition to performing his usual military training and duties credible, there is simply no documentation of any knee injury, symptoms, treatment or diagnosis coincident with such activities shown at any point during the Veteran's 20 years of service.  Significantly, the December 1993 separation examination report was entirely negative for clinical abnormalities of the knees or for any lay report of active or historic symptoms.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Moreover, while the Veteran filed claims for service connection in April 2004 and March 2009, he did not mention his bilateral knees as claimed disabilities.  

The Board acknowledges that the file contains a lay statement provided for the file in February 2014 from a military comrade and fellow intramural sport participant, to the effect that on several occasions both he and the Veteran sought treatment for bilateral knee and shoulder injuries.  Yet the fact remains that, although copious STRs are on file, which reference other injuries incurred during the Veteran's military service, to include as a result of playing sports, not one addresses any knee complaints, symptoms, or injury.  In this regard, had any such complaints, symptoms, or injury been present, one would reasonably expect a reference in the STRs as the Veteran routinely sought medical attention for other complaints.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  The Board finds the objective, contemporaneous STRs to be of greater reliability and probative value than a lay statement provided 20 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Further, there is no indication that knee arthritis manifested during service or during the first post-service year, or for more than a decade thereafter.  At the earliest, knee arthritis was initially documented in 2009, and was not clinically confirmed in both knees until 2013.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

Here, the Veteran has repeatedly provided lay contentions to the effect of chronicity and continuity of knee symptoms in and since service, even in the absence of any STRs or post-service records supporting these contentions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In this regard, the Board again notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the bilateral knees, and the Veteran himself denied knee symptomatology at the time of his retirement in December 1993.  Moreover, while treatment records dated from 2002 to 2013 are of record, such are negative for knee complaints until 2009.  Finally, as previously noted, while the Veteran filed earlier claims for service connection in April 2004 and March 2009, he did not allege a bilateral knee disorder at such times.  In essence, in light of more probative and credible evidence to the contrary, in the form of in and post-service clinical reocrds, the Veteran's assertions regarding continuity of symptomatology are not found credible, and service connection on the basis of a "chronic" disease listed under 38 C.F.R. 
§ 3.309(a) may not be granted.  See Walker, supra.

Furthermore, with respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has knee disorders that are etiologically or causally associated with service. 

In this regard, the file contains a VA medical opinion provided in July 2013 to the effect that the knee conditions were less likely than not incurred in or caused by service, explaining that the Veteran was not treated for any knee condition during service.  As the conclusion reached by the VA examiner in 2013 was based on review of the Veteran's lay and factually accurate clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Veteran is competent, even as a layperson, to proclaim having experienced knee symptoms since his discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack substantiation in this case.  38 C.F.R. § 3.303(b); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson in offering an opinion regarding the etiology of his claimed knee disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Although the Veteran is a radiology technician, he is not a doctor and as such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed knee disorders were not present during military service, and are not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested by arthritis to a compensable degree within one year from his service discharge. 

For the foregoing reasons, the Board finds that the service connection claims for right and left knee disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Right and Left Shoulder Disorders

A.  Factual Background

In September 2009, the Veteran filed service connection claims for right and left shoulder disorders.  In support of the claim, the Veteran explained that he played with the All Army Volleyball All Star Team for 18 years and for the Armed Forces Squad for 16 years.  He noted that years of training and competing while representing the Army and intense practicing for 2 to 3 months a year requiring jumping, diving, sprinting and blocking had contributed to shoulder pain and problems.  He also indicated that his military duties, which included running in boots, marching, and carrying packs, may have also led to his bilateral shoulder disorders.

STRs are entirely negative for any documentation of injury, complaints, treatment or diagnosis relating to the left shoulder.  An entry dated in October 1975 notes a complaint of a right shoulder injury resulting from a football game.  X-ray films were within normal limits and a right shoulder contusion was diagnosed.  In fact, in December 1982, the Veteran specifically denied chronic joint pain (back, neck, arm, leg).  Furthermore, an August 1991 examination revealed that his upper extremities were normal upon clinical evaluation.  Similarly, the December 1993 retirement examination report revealed no clinical abnormality of the shoulders and reflected that the Veteran denied having swollen or painful joints, arthritis, and/or a trick/locked shoulder.  

VA records include a September 2006 entry from orthopedic surgery at which time the Veteran complained of bilateral shoulder pain.  He mentioned having a 5-year history of shoulder pain, but also noted having shoulder pain while on active duty, during which time he reported playing competitive volleyball.  Impingement tests were positive and it was noted that the left shoulder was more painful than the right.  Treatment was described as a left shoulder injection and an MRI study.  

The file contains a September 2009 medical report from Dr. I.T.S of the LBJ Tropical Medical Center, noting moderate to severe right shoulder pain.  Examination revealed very limited full range of motion due to pain and stiffness.  X-ray films of the right shoulder showed severe degenerative joint disease (DJD) in the acromioclavicular (AC) and humeroscapular joints with cartilage reduction and some random osteophytes.  There were no complaints of clinical findings made with respect to the left shoulder and X-ray films were normal.

In December 2009, the Veteran was seen by VA with complaints of lumbar radicular pain and right shoulder stiffness.  Some impingement signs were shown and an MRI to look at the cuff was recommended.  When seen in February 2010 for low back pain, the Veteran described right shoulder pain as manageable and reported that he was able to play golf.  

A VA examination of the joints was conducted in March 2010 and the clams file was reviewed.  The Veteran reported that since 1976 when he sustained a right shoulder injury playing football (with normal X-ray films); he had experienced on-going right shoulder pain, worsening in the late 1980's.  The Veteran complained of daily pain and stiffness.  Examination revealed tenderness and no muscle atrophy.  Range of motion testing revealed forward flexion and abduction to 160 degrees with pain, as well as external and internal rotation to 90 degrees with pain.  Following repetitive use, there was no additional reduced range of motion or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Strength and sensation were intact.  Right shoulder degenerative arthritis was diagnosed.  The examiner opined that he could not resolve the issue of whether or not right shoulder degenerative arthritis was related to the injury in service without resorting to mere speculation due to the lack of documented evidence of chronic right shoulder pain over the past 30 years.  The VA examination did not address a left shoulder condition as it appears that the Veteran had no complaints in this regard.

A VA examination of the shoulders was conducted in July 2013 and the claims file was reviewed.  Bilateral shoulder arthritis was diagnosed.  The Veteran gave a 20 or more year history of shoulder pain, starting during service.  The examiner opined that a left shoulder condition was less likely than not incurred in or caused by service, explaining that the Veteran was not treated for any left shoulder condition during service.

The file contains a February 2014 lay statement from a military comrade and fellow intramural sport participant, to the effect that on several occasions both he and the Veteran sought treatment for bilateral knee and shoulder injuries.  

The Veteran presented testimony at a Board video conference hearing conducted in April 2014.  He gave a history of a right shoulder injury in 1976 and mentioned that constant training on the volleyball team and during the course of military service caused chronic pain in the shoulders. 

B.  Analysis

The record contains medical evidence of currently manifested shoulder disorders.  In this regard, severe degenerative joint disease of the right shoulder was diagnosed in 2009 and left shoulder arthritis was diagnosed upon VA examination of 2013.  

The remaining question is whether such currently manifested disorders of the shoulders were incurred during or as a result of the Veteran's active military service.  The Board notes that the theory of secondary service connection has not been raised by the Veteran in this case and is not otherwise suggested by the clinical evidence.  

As an initial matter, there is a sole entry dated in October 1975 documenting a right shoulder injury in service.  Subsequently there is absolutely no indication of in-service incurrence of any condition or injury affecting the shoulders during service.  While the Board finds the Veteran's accounts of playing competitive volleyball during service in addition to performing his usual military training and duties credible, there is simply no documentation during the Veteran's remaining 18 years of service of any shoulder injury, symptoms, treatment or diagnosis coincident with such activities shown at any point after October 1975.  

Significantly, the December 1993 separation examination report was entirely negative for clinical abnormalities of the shoulders or for any lay report of active or historic symptoms.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Moreover, while the Veteran filed claims for service connection in April 2004 and March 2009, he did not mention his bilateral shoulders as claimed disabilities.  

The Board acknowledges that the file contains a lay statement provided for the file in February 2014 from a military comrade and fellow intramural sport participant, to the effect that on several occasions both he and the Veteran sought treatment for bilateral knee and shoulder injuries.  Yet the fact remains that, although copious STRs are on file, which reference other injuries incurred during the Veteran's military service, to include as a result of playing sports, not one addresses any shoulder complaints, symptoms, or injury other than the aforementioned October 1975 record.  In this regard, had any such complaints, symptoms, or injury been present, one would reasonably expect a reference in the STRs as the Veteran routinely sought medical attention for other complaints.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  The Board finds the objective, contemporaneous STRs to be of greater reliability and probative value than a lay statement provided 20 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Further, there is no indication that shoulder arthritis manifested during service or during the first post-service year, or for more than a decade thereafter.  At the earliest, right shoulder arthritis was initially documented in 2009 and left shoulder arthritis was not clinically confirmed until 2013.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

Here, the Veteran has repeatedly provided lay contentions to the effect of chronicity and continuity of shoulder symptoms in and since service, even in the absence of STRs or post-service records supporting these contentions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In this regard, the Board again notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the bilateral knees, and the Veteran himself denied knee symptomatology at the time of his retirement in December 1993.  Moreover, while treatment records dated from 2002 to 2013 are of record, such are negative for knee complaints until 2006.  Finally, as previously noted, while the Veteran filed earlier claims for service connection in April 2004 and March 2009, he did not allege a bilateral shoulder disorder at such times.  In essence, in light of more probative and credible evidence to the contrary, in the form of in and post-service clinical records, the Veteran's assertions regarding continuity of symptomatology are not found credible, and service connection on the basis of a "chronic" disease listed under 38 C.F.R. 
§ 3.309(a) may not be granted.  See Walker, supra.

Furthermore, with respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has shoulder disorders that are etiologically or causally associated with service. 

On VA examination of March 2010, right shoulder degenerative arthritis was diagnosed.  The examiner opined that he could not resolve the issue of whether or not right shoulder degenerative arthritis was related to the injury in service without resorting to mere speculation, due to the lack of documented evidence of chronic right shoulder pain over the past 30 years.  Despite the VA examiner's statement that he could not resolve the issue regarding the etiology of the Veteran's right shoulder disorder, his opinion is adequate to decide the case.  

In this regard, the Board is cognizant of the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

With regard to the March 2010 opinion, as detailed above, the VA examiner reviewed the claims folder, summarized the relevant facts and history, and indicated that an opinion could not be provided as the etiology of the Veteran's right shoulder disorder in the absence of any indications of shoulder problems for approximately 30 years after an injury in 1975 was documented.  Accordingly, in essence, the VA examiner concluded that an opinion could not be provided without resort to speculation.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  That explanation was provided by the VA examiner in this case, as discussed above.  In assessing the value of the March 2010 opinion in terms of the Veteran's claim, the Court has held that medical evidence that is speculative, general, or inconclusive in nature, as was this evidence, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With respect to the left shoulder, the file contains a VA medical opinion provided in July 2013 to the effect that left shoulder arthritis was less likely than not incurred in or caused by service, explaining that the Veteran was not treated for any left shoulder condition during service.  As the conclusion reached by the VA examiner in 2013 was based on review of the Veteran's lay and factually accurate clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Veteran is competent, even as a layperson, to proclaim having experienced shoulder symptoms since his discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack credibility in this case. 38 C.F.R. § 3.303(b); See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson in offering an opinion regarding the etiology of his claimed shoulder disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Although the Veteran is a radiology technician, he is not a doctor and as such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed shoulder disorders were not present during military service, and are not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested by arthritis to a compensable degree within one year from his service discharge. 

For the foregoing reasons, the Board finds that the service connection claims for right and left shoulder disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder is denied.


REMAND

The Veteran is seeking service connection for sleep apnea, and an increased rating for service-connected residuals of a low back injury with degenerative changes of the sacral spine.  A remand is necessary to ensure that there is a complete record upon which to decide such claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to sleep apnea, the Veteran asserts that such is directly related to his military service.  A brief review of the evidence on file reflects that sleep apnea was not diagnosed in service.  Rather, such was diagnosed in 2009.  The file contains a January 2010 lay statement from the Veteran's wife indicating that the Veteran has had problems with snoring from 1985 forward, becoming worse over time.  Also on file is a September 2012 statement from a military colleague and fellow All Star Volleyball team member who recalled rooming with the Veteran and describing difficulty that he had sleeping as well as loud snoring.  A VA examination was conducted in July 2013, at which time the examiner opined that sleep apnea was less likely than not incurred in or caused by service, explaining that the Veteran was not treated for sleep apnea during service and it was not diagnosed until 2009.  

The Board finds that a remand is necessary in order to obtain an addendum opinion from the July 2013 VA examiner as does not appear that the examiner discussed the aforementioned lay evidence or that provided by the Veteran himself in statements (November 2010 and October 2012) and hearing testimony (April 2014).   Thus, an addendum opinion is warranted.

With respect to the increased rating claim for a low back disability, a review of the file reflects that a VA examination of the low back was most recently conducted in June 2009.  In hearing testimony presented in April 2014, the Veteran stated that his condition and symptoms had gotten worse since that time, noting limitation of motion.  The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is the case here.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the low back disability. 

The Board observes that the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case it was explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in requesting an examination for purposes for rating the severity of the low back disability, the examiner will be asked to determine the overall level of functional impairment due to these factors. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from July 2013 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from July 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran's record should be returned to the VA examiner who provided the July 2013 VA opinion addressing sleep apnea.  If that VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.    

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, diagnosed as obstructive sleep apnea, is related to his military service. 

In offering any opinion, consideration of the Veteran's lay statements and testimony regarding the incurrence of his claimed sleep disorder and the continuity of symptomatology, as well as those of his wife (January 2010) and military comrade (September 2012) must be reflected and that evidence discussed.  The rationale for any opinion offered should be provided.

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his disability of the lumbar spine, characterized as residuals of a low back injury with degenerative changes of the sacral spine.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded. 

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why it is concluded that no disability is shown.

b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from 20090 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the functional impact of the Veteran's low back disability, if any, on his employment and activities of daily life. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


